Citation Nr: 0609081	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
dysthymic disorder prior to May 18, 2005.

2.  Entitlement to a rating in excess of 50 percent for a 
dysthymic disorder on and after May 18, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 2001 rating action that 
denied a TDIU and a rating in excess of             30 
percent for a dysthymic disorder.  The veteran filed a Notice 
of Disagreement (NOD) in January 2002.  The RO issued a 
Statement of the Case (SOC) in December 2003, and the veteran 
filed a Substantive Appeal later that month.  

In March 2005, the Board remanded the matters on appeal to 
the RO for further development of the evidence and for due 
process development.  

By rating action of June 2005, the RO granted a 50 percent 
rating for a dysthymic disorder, effective May 18, 2005.  
Inasmuch as higher ratings for the disability are available 
both before and after May 18, 2005, and the veteran is 
presumed to seek the maximum available benefit for a 
disability (see Fenderson v. West, 12 Vet. App. 119, 126 
(1999) and AB v. Brown, 6 Vet. App. 35, 38 (1993)), the Board 
has characterized the appeal for higher rating as 
encompassing the first two issues on the title page.

The Board points out that, in this appeal, the veteran 
initially was represented by private attorney Richard A. 
LaPointe.  After VA received notice that Mr. LaPointe is 
retiring from the practice of law, in a March 2006 letter, 
the Board notified the veteran of such, and requested that he 
advise whether he wanted to represent himself, or whether he 
wanted to appoint a veterans service organization, private 
attorney, or agent to represent him.  Later in March 2006, 
the veteran advised that he wanted to represent himself.  The 
Board recognizes this change in representation.  

As a final preliminary matter, the Board notes that, after 
the RO granted a higher rating of 50 percent from May 18, 
2005, the veteran's former attorney filed a NOD in August 
2005.  While this document may very well may have been 
intended to express that the veteran was continuing his 
appeal for a higher rating prior to May 18, 2005, the RO 
construed the document as expressing disagreement with the 
assigned effective date for the 50 percent rating, and issued 
a SOC as to that issue in September 2005.  Regardless of the 
former attorney's intentions, the Board points out that the 
decision on the claim for a rating in excess of 30 percent 
for a dysthymic disorder prior to May 18, 2005 will 
essentially render moot any claim for an earlier effectivce 
date for the assignment of a 50 percent rating for dysthymic 
disorder.

FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on each of the claims on appeal has been 
accomplished.

2.	Prior to May 18, 2005, the veteran's dysthymic disorder 
was manifested by some depression and sleep problems at 
times, but with mainly logical and relevant speech, intact 
memory, and no anxiety, panic attacks, or thought disorder; 
these symptoms suggest occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.    

3.  Since May 18, 2005, the veteran's dysthymic disorder has 
been primarily manifested by chronic symptoms of depression 
and anxiety; social isolation; good grooming, hygiene, 
appetite, sleep, energy level, and concentration; logical and 
focused speech; and no obvious evidence of a thought 
disorder, moodiness, emotional lability, or suicidal or 
homicidal ideation; these symptoms suggest no more than 
occupational and social impairment with reduced reliability 
and productivity.

4. The veteran's sole service-connected disability, a 
dysthymic disorder, evaluated as 30 percent disabling prior 
to May 18, 2005, and as 50 percent disabling since that date, 
does not prevent him from securing or following 
substantially-gainful employment compatible with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for a 
dysthymic disorder, for the period prior to May 18, 2005, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9433 (2005).  

2.	The criteria for a rating in excess of 50 percent for a 
dysthymic disorder, for the period since May 18, 2005, are 
not met..  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9433 (2005).  

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159,  3.340 and Part 4, including §§ 4.1, 4.2, 4.10, 4.15, 
4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.

Through the December 2000 and March 2001 RO letters, the 
December 2001 rating action, the August 2003 RO letters, the 
December 2003 SOC, the January 2004 and March and April 2005 
RO letters, the June 2005 rating action, the July 2005 SSOC, 
the September 2005 SOC, and the October 2005 RO letters, the 
RO notified the veteran and his former attorney of the legal 
criteria governing the claims, the evidence that was been 
considered in connection with his appeal, and the bases for 
the denial of the claims.  Thus, the Board finds that the 
veteran has received sufficient notice of the information 
and evidence needed to support his claims.  Pursuant to the 
SOCs, SSOC, and the RO's letters from 2000 to 2005, the 
veteran and his former attorney were also afforded various 
opportunities to present evidence and argument in support of 
the claims.  The December 2003 SOC, the April 2005 RO 
letter, and the July 2005 SSOC specifically requested the 
veteran to submit any evidence that had in his possession 
that pertained to his claims  Through these letters, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all four content 
of notice requirements have been met in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided
"at the time" that, or "immediately after," the VA 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided both before and 
after the rating actions on appeal. However, the Board finds 
that any lack of pre-adjudication notice in this appeal 
has not, in any manner, prejudiced the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson,        19 Vet. App. 103 (2005). 

The Board finds that, in this appeal, any delay in issuing 
any 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  The RO specifically 
notified the veteran of the VCAA duties to notify and assist 
in its March 2001 letter, the December 2003 SOC, and the July 
2005 SSOC.  After each, the veteran was afforded the 
opportunity to respond.  A February 2001 VA Contact Report 
indicates that the RO telephoned the veteran, who stated that 
there was no additional evidence to consider.  Hence, the 
Board finds that any failure on VA's part in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO, on its 
own initiative and pursuant to the March 2005 Board Remand, 
has obtained VA medical records from 1999 to 2005, and 
arranged for the veteran to undergo VA psychiatric 
examinations in December 2000 and May 2005; all of those 
reports are of record and have been considered in 
adjudicating this claim.  Moreover, as indicated above, the 
veteran has been given various opportunities to submit 
evidence to support his claims.  Significantly, neither the 
veteran nor his former attorney has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  

Under these circumstances, the Board finds that all duties 
to notify and assist
have been met, and there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on each of the 
claims on appeal.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155;    
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Increased Ratings

Historically, by rating action of March 1946, the RO granted 
service connection for schizophrenia and a 50 percent rating 
was assigned from January 1946.  By rating action of August 
1953, the rating was reduced to 30 percent from October 1953.  
By rating action of July 1958, the rating was further reduced 
to 10 percent from September 1958.  By rating action of April 
1988, the rating was increased to          30 percent from 
March 1986, at which time the description of the service-
connected psychiatric disability was changed to a dysthymic 
disorder with a schizoid-type personality.  By rating action 
of June 2005, the rating was increased to 50 percent from May 
18, 2005 under DC 9433.

Although the RO has assigned 30 and 50 percent ratings for 
the veteran's dysthymic disorder under the provisions of 
38 C.F.R. § 4.130, DC 9433, psychiatric disabilities other 
than eating disorders are rated pursuant to the criteria of a 
General Rating Formula under that regulatory section.  

Under that formula, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

After careful review of the record in light of the above-
cited criteria, the Board finds that a rating in excess of 30 
percent for a dysthymic disorder is not warranted prior to 
May 17, 2005.  

The pertinent medical evidence of record includes VA medical 
records from March 1999 to February 2005.  On March 1999 
outpatient examination, the veteran was noted to be 73 years 
old and depressed due to the recent death of his wife, with 
decreased appetite, but the examiner felt that this was more 
of a grief reaction.  He had a very supportive family of 2 
daughters and a son who called him very frequently.  In 
January 2000, the veteran was no longer depressed, and the 
examiner noted that he was handling things well.  He lived 
alone in a farm community and had no hobbies, but he did work 
around his house like cleaning, although he did not socialize 
much.  

On December 2000 VA psychiatric examination, the veteran 
stated that he had no good friends and was a loner, although 
he was friendly to his neighbors and would assist anyone who 
needed help.  He worked as a dairy farmer on his own farm for 
35 years, and remained quite physically active to this day, 
cutting his own wood and lawn.  The examiner noted that the 
veteran was 75 years old and beyond retirement age, and that 
employability was thus not an issue, since he would not be 
working full-time unless he cared to.  On mental status 
examination, the veteran was appropriately dressed with good 
activities of daily living and hygiene.  His attitude was 
cooperative, but he was somewhat resentful when the examiner 
thought his diagnosis might not be schizophrenia, and he 
thought his VA disability compensation might be jeopardized.  
At other times, mood seemed to be euthymic, but he seemed 
somewhat resentful and hostile at other times.  Speech was 
spontaneous and usually logical and relevant, but he did have 
some indications of suspiciousness and paranoia about his 
neighbors.  Recent and remote memory appeared to be 
relatively intact, and there was no indication of any thought 
disorder.  The veteran denied hallucinations, and he had no 
impulse control problems.  He felt depressed at times, mostly 
when thinking about how his life had been impaired by his 
diagnosis, but he denied anxiety or panic attacks.  Sleep was 
relatively good, except for more recently, and appetite was 
well-maintained.  He denied suicidal and homicidal ideations, 
and there were no obsessions.  The examiner felt that no 
psychological testing was necessary, and that the veteran was 
fully competent to handle funds.  The diagnoses were chronic 
dysthymia and schizotypal personality disorder, and a Global 
Assessment of Functioning (GAF) score of 58 was assigned.

August 2001 VA outpatient records indicate that the veteran 
was doing pretty well in the home setting.  A January 2002 
depression screen was negative.  In May, the veteran was 
noted to be caring for his sister-in-law, which prevented him 
from doing things he normally would, such as visiting his 
children and grandchildren.  He understood his diet, but 
seemed unable to take control of his life.  On October 
evaluation of his exercise habits, the veteran was noted to 
be active and working around his house, and he recently 
installed a new heating system.  His level of comprehension 
was good, and he felt good and had no complaints.  He worked 
out and exercised, and was very active, independent in 
activities of daily living and instrumental activities of 
daily living.  A mental stress test screen was negative.  

In October 2003, the veteran stated that he felt pretty good, 
and was alert and had no complaints.  A dementia screen was 
negative, and his level of understanding was good.  On 
February 2004 psychological evaluation for assistance with 
stress-related symptoms associated with living with an 
elderly companion, an alcoholic sister-in-law, the veteran 
was worried and discouraged, with sleep problems and 
frustration associated with verbally abusive behavior from 
the sister-in-law when intoxicated.  There was no suicidal or 
homicidal ideation.  He stated that his religious faith kept 
him going and accepting of his situation.  The veteran was 
personable, and sought emotional support from his children 
and grandchildren, several of whom advised him to discontinue 
his current living situation and move-in with one of them.  
He found comfort and direction in his religious faith.  The 
impression was 78-year-old widower with history of depression 
and increased stress.  The examiner felt that he did not meet 
the criteria for an adjustment or mood disorder, but he was 
more vulnerable to a recurrence of a major depressive 
episode, given his current circumstances.  

In October 2004, the veteran reported feeling fine.  There 
was no dementia.  In February 2005, he was oriented in 3 
spheres, and mood and affect were appropriate.  He was noted 
to be of sound mind.

In short, the veteran's actual psychiatric symptoms shown 
warrant no more than the 30 percent rating assigned during 
the period prior to May 18, 2005.  During this period, his 
dysthymic disorder was manifested by some depression and 
sleep problems at times, but with mainly logical and relevant 
speech, intact memory, and no anxiety, panic attacks, or 
thought disorder; these are consistent with the 30 percent 
rating assigned.  Thus, the Board finds no basis for 
assignment of the next higher, 50 percent, rating for a 
dysthymic disorder during this period.   

The Board also points out that the GAF score of 58 assigned 
by the December 2000 VA examiner appears consistent with the 
assignment of a 30 percent rating during the period prior to 
May 17, 2005.  According to the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  There is no 
question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to DSM-IV, a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  

As the criteria for the next higher, 50 percent, rating are 
not met at any point during the period prior to May 18, 2005, 
it logically follows that the criteria for no higher rating 
(70 or 100 percent) are likewise not met during this period. 

By rating action of June 2005, the RO found that, from May 
18, 2005, the veteran's overall service-connected psychiatric 
disability picture, as reflected in the pertinent medical 
evidence of record, met the criteria for a 50 percent 
rating-that is, his symptoms are indicative of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-and long-term memory, 
impaired judgment and abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationship.  However, 
the Board finds that the criteria for a rating in excess of 
50 percent for a dysthymic disorder are not met at any point 
since May 18, 2005.  
  
On the May 2005 VA examination, the examiner noted that the 
veteran currently took no medications of any sort, and was 
not under a doctor's care for anything.  He had not been 
hospitalized since 1950.  The veteran reported not working 
since 1985, when he sold the dairy farm he had operated for 
35 years.  He reported biweekly contact with his children, 
with whom he got along very well.  He stated that he had no 
friends, but occasionally helped a neighbor with chores.  His 
irritable, moody, and alcoholic sister-in-law still lived 
with him, but he did not have the heart to send her away 
because she had nowhere else to go.  On current examination, 
the veteran displayed good grooming and hygiene.  It was 
apparent that he spent considerable time outdoors, and by 
outward appearances, he looked to be quite physically 
healthy.  He was polite, cooperative, open, and honest, and 
rapport was easily established and maintained.  Speech was 
logical and focused.  There was no obvious evidence of a 
thought disorder.  He denied moodiness or emotional lability.  
He stated that he got anxiety and panic attacks after 
interacting with his sister-in-law.  Appetite, sleep, energy 
level, and concentration were good, and the veteran denied 
suicidal and homicidal ideation.  The examiner felt that the 
veteran was clearly competent to manage his own funds.  With 
respect to hobbies, the veteran reported enjoying reading and 
tinkering with machinery around the house.  He continued to 
mourn the death of his wife, who appeared to be perhaps his 
one true friend, as he was quite socially isolated.  

The examiner concluded that the veteran continued to meet the 
criteria for diagnoses of dysthymic disorder and schizotypal 
personality disorder, and opined that he was seriously 
impaired in his functioning.  Although he managed to be self-
sufficient, he was extremely socially isolated, and he 
experienced chronic symptoms of both depression and anxiety.  
A GAF score of 50 was assigned.    

As noted above, the next higher, 70 percent, rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and inability to establish and 
maintain effective relationships.  However, the Board finds 
that those delineated symptoms are not characteristic of the 
veteran's disability for the period on and after May 18, 
2005, as reflected by the clinical findings during the 
abovementioned VA psychiatric examination.  Specifically, the 
veteran has not been found to have disorientation, neglect of 
personal appearance and hygiene, obsessional rituals, 
impaired speech, or near continuous panic or depression that 
affects his ability to function independently, nor has he 
been shown to experience other symptoms characteristic of a 
70 percent rating.  Rather, the extent and severity of his 
anxiety and panic attacks are restricted to the aftermath of 
interacting with his sister-in-law, and his general symptoms 
are more characteristic of the criteria for a 50 percent 
rating.  Specifically, his grooming and hygiene are good; 
speech is logical and focused; there is no obvious evidence 
of a thought disorder, moodiness, or emotional lability; 
appetite, sleep, energy level, and concentration are good; 
and he denied suicidal and homicidal ideation.  

The Board also notes the GAF score of 50 assigned by the May 
2005 VA examiner. According to DSM-IV, a GAF score between 41 
and 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or social functioning (e.g., having no friends, 
and being unable to keep a job).  GAF scores and the 
interpretation of those scores are without question important 
considerations in rating a psychiatric disability, but the 
GAF scores assigned in a case, like an examiner's assessment 
of the degree of severity of a disability, are not 
dispositive of the matter of assigning a percentage 
disability rating for a psychiatric disorder; rather, they 
must be considered in light of the actual symptoms of a 
veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a) (2005).  While 
the GAF scores of 50 might suggest a serious impairment in 
functioning (possibly greater than that contemplated in the 
assigned 50 percent rating), the Board finds that the 
veteran's symptoms as reflected on actual examination do not 
show such a degree of impairment.  For instance, there is no 
evidence of certain symptoms (such as suicidal ideation, 
severe obsessional rituals, or frequent shoplifting) that, 
per DSM-IV, are generally indicative of a GAF score between 
41 and 50.  Although the veteran does not have many friends, 
he is still involved with his family, and is able to manage 
his own finances and to live on his own without the regular 
assistance of others.    

Thus, the Board finds that the record presents no basis for 
assignment of a schedular rating for a dysthymic disorder in 
excess of the 50 percent rating assigned from May 18, 2005.  
As the criteria for at least the next higher, 70 percent 
rating are not met at any point since May 18, 2005, it 
logically follows that the criteria for the maximum 100 
percent rating likewise are not met. 
 
For all the foregoing reasons, the Board finds that the 
criteria for rating in excess of 30 percent for the period 
prior to May 18, 2005 are not met, and that the criteria for 
a rating in excess of 50 percent for the period since May 18, 
2005 are not met; as such the claims for higher ratings must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating during each period in question, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).

B.  TDIU

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.    38 
C.F.R. §§ 3.340, 3.34l, 4.16(a). 

However, even when the percentage requirements are not met, a 
TDIU on an extra-schedular basis may nonetheless be granted 
in exceptional cases, pursuant to specially prescribed 
procedures, when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the veteran's sole service-connected 
disability-his service-connected dysthymic disorder-has 
been rated as 30 percent disabling prior to May 18, 2005, and 
from 50 percent disabling as of that date.  Inasmuch as his 
sole service-connected disability is not ratable at 60 
percent or more, the veteran does not meet the minimum 
percentage requirements of 38 C.F.R. § 4.16(a). 

Moreover, although the evidence indicates that veteran has 
not been employed since 1985, there is no objective evidence 
that he is unable to carry out job-related tasks or that he 
is unable to obtain and retain substantially gainful 
employment solely as a result of his single service-connected 
psychiatric disability.  

In this regard, the 2004 and 2005 VA medical records show 
that, in addition to service-connected psychiatric 
disability, the veteran suffers from nonservice-connected, 
poorly-controlled diabetes mellitus, hypertension, and 
arthritis of the knees.  That notwithstanding, the December 
2000 VA examiner noted that the veteran remained physically 
active, cutting his own wood and lawn, and was fully 
competent to handle funds, and that his employability was not 
an issue, inasmuch as he was 75 years old and beyond 
retirement age, and he would not be working full-time unless 
he cared to.  An October 2002 examiner noted that the veteran 
was active working around his house, and he recently 
installed a new heating system; he worked out and exercised, 
and was very active and independent in activities of daily 
living and instrumental activities of daily living.  The May 
2005 VA examiner noted that the veteran took no medications 
of any sort, and was not under a doctor's care for anything.  
He occasionally helped a neighbor with chores, enjoyed 
tinkering with machinery around his house, and by outward 
appearances he looked to be quite physically healthy.  
Moreover, he was clearly competent to manage his own funds.  
Although the 2005 examiner commented that, at this point in 
time, it appeared that the veteran was unemployable, given 
his age and odd social presentation, that statement does not, 
in and of itself, entitle the veteran to a TDIU.  As 
discussed above, entitlement to a TDIU is based upon 
industrial, not social factors, and should not include 
consideration of a veteran's age.  When the May 2005 
examiner's statement is considered in light of the actual 
psychiatric symptoms that  the veteran has manifested and 
other evidence indicating that, but for his age (and, 
perhaps, some of his nonservice-connected physical 
impairments), the veteran would be able to carry out job-
related tasks, unemployability, solely as a result of 
service-connected psychiatric disability, simply is not 
established.  

On this record, the Board concludes that a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b);  Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 30 percent for a dysthymic disorder, 
for the period prior to May 18, 2005, is denied.  

A rating in excess of 50 percent for a dysthymic disorder, 
for the period since May 18, 2005, is denied. 

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


